Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on March 5, 2021 has been entered. No claims have been amended. No claims have been canceled. No claims have been added. Claims 1 - 20 are still pending in this application, with claims 1, 11 and 16 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20, respectively, of U.S. Patent No. 10,445,877. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 2 – 10, 12 – 15 and 17 – 20 are corresponding to claims 2 – 10, 12 – 15 and 17 – 20, respectively, of U.S. Patent No. 10,445,877. Thus, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 8 – 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430, provisional from 12/22/16 and early), hereinafter referred as Keisler, in view of Basso (US Patent Application Publication 2019/0335674), and in further view of Overbye (US Patent Application Publication 2017/0278248).

Fig. 12]) based on crop recognition (col. 29 line 51 to col. 30 line 21, classified as corn, or soybean), comprising: 
memory storing computer code and data (col. 3, lines 38 – 55); 
one or more inputs through which data for the target geographic area is received by the system (Fig. 18, S1802, col. 26, lines 3 - 21); and 
one or more processors coupled to memory (col. 3, lines 38 – 55), the one or more processors executing computer code instructing the one or more processors to operate as: 
an analyzer to evaluate the data using a classification algorithm (col. 22, line 48  to col. 23, line 38, classify, classification; also, col. 29 line 43 to col. 32, line 50, section B. Example Application: Improving Classification) to generate one or more line segments at an interface between adjacent pixels (Fig. 18, step 1806, col. 27, lines 4 – 35, generate edge line between adjacent pixels), the one or more line segments being representative of a portion of a boundary delineation (col. 27, lines 22 – 35, boundary map); and 
a boundary identifier to connect the one or more line segments to an adjacent line segment to form a boundary delineation, and generate a boundary delineation map including the boundary delineation (Fig. 18, step 1808, col. 28, lines 3 – 52, connecting edge lines to generate boundary map).
However, Keisler fails to explicitly disclose the system comprising a farm management plan generator to generate a farm management plan Y0R920161066US03 (163-1490C) Page 39 of 43including the 
However, in a similar field of endeavor Basso discloses a method for mapping temporal and spatial stability and sustainability of a cropping system (abstract). In addition, Basso discloses method generates a farm management plan ([0015, 0122], land management) Y0R920161066US03 (163-1490C) Page 39 of 43including the boundary delineation map (Fig. 4, [0023, 0136], spatial map with regional boundary) and a recommended crop type ([0015], land management in terms of crop plant type and rotation; [0025], the crop management plan action can include selection of a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index), the farm management plan being generated based on at least a type of vegetation present ([0025], the crop management plan action can include selection of a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Keisler, and further comprising a farm management plan generator to generate a farm management plan Y0R920161066US03 (163-1490C) Page 39 of 43including the boundary delineation map and a recommended crop type, the farm management plan being generated based on at least a type of vegetation present. The motivation for 
However, Keisler in view of Basso fails to explicitly disclose the system wherein the line segments at an interface separating each pixel in at least one pair of adjacent pixels.
However, in a similar field of endeavor Overbye discloses a system for imaging processing (abstract, [0045]). In addition, Overbye discloses system wherein a line segments at an interface separating each pixel in at least one pair of adjacent pixels (Fig. 5 and 6, [0066 - 0070], a border line separating each pixel in at least one pair of adjacent pixels). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Keisler, and to substitute a line segments at an interface separating each pixel in at least one pair of adjacent pixels taught by Overbye to Keisler. The motivation for doing this is that the application of Keisler can be broadened to further refining boundary determination.

Regarding claims 1 and 16, they are corresponding to claim 11, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 11.

Regarding claim 2 (depends on claim 1), Keisler discloses the method wherein the data includes a plurality of remote sensing measurements detected from the target geographic area (col. 4, lines 5 -56, Earth remote sensing; also col. 22, line 63  to col. 23, line 7). 

Regarding claim 3 (depends on claim 2), Keisler discloses the method wherein the plurality of remote sensing measurements includes normalized difference vegetation index (NDVI) values (col. 19, lines 20 – 44, NDVI). 

Regarding claim 8 (depends on claim 1), Keisler discloses the method wherein evaluating the data includes evaluating historical data from a plurality of satellite images over a predetermined timespan (col. 25, line 50 to col. 26, line 45), the historical data being selected from the group consisting of a series of NDVI values for each pixel in the plurality of satellite images during the predetermined timespan (col. 19, line 51 to col. 20, line 37; also, Fig. 17, col. 21, line 3 to col. 22, line 59). 
However, Keisler fails to explicitly disclose the method wherein the historical data consisting of historical planting patterns, crop rotation patterns, and management practices.
However, in a similar field of endeavor Basso discloses a method for mapping temporal and spatial stability and sustainability of a cropping system (abstract). In addition, Basso discloses method wherein the historical data consisting of historical planting patterns (Fig. 3, [0129 – 0130], planting patterns at time = tj), crop rotation patterns ([0015, 0028, 0033]), and management practices ([0025], the crop management plan action can include selection of a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index)Y0R920161066US03 (163-1490C) Page 39 of 43. 


Regarding claim 9 (depends on claim 8), Keisler discloses the method wherein evaluating the data includes:
comparing the crop patterns of at least two adjacent pixels (Fig. 18, step 1806, col. 27, lines 4 – 18, compare to see if gradient between adjacent pixels exceed a threshold); and
grouping the at least two adjacent pixels in a same parcel when the crop patterns of the at least two adjacent pixels are the same (col. 31, lines 11 – 37; col. 32, lines 33 – 50; a value in the same class are substantially similar/uniform; also Fig. 18, step 1806, col. 27, lines 1 – 17, generate edge line between adjacent pixels).YOR920161066US1 (163-1490) Page 41 of 45 
However, Keisler fails to explicitly disclose the method wherein the crop patterns are crop rotation patterns.
However, in a similar field of endeavor Basso discloses a method for mapping temporal and spatial stability and sustainability of a cropping system (abstract). In addition, Basso discloses method wherein the crop patterns including crop rotation patterns ([0015, 0028, 0033])Y0R920161066US03 (163-1490C) Page 39 of 43. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Keisler, and using crop rotation 

Regarding claim 10 (depends on claim 8), Keisler discloses the method further comprising estimating a probability of a crop type being planted based on the crop patterns (col. 31, lines 11 – 27; statistics). 
However, Keisler fails to explicitly disclose the method wherein the crop patterns are crop rotation patterns.
However, in a similar field of endeavor Basso discloses a method for mapping temporal and spatial stability and sustainability of a cropping system (abstract). In addition, Basso discloses method wherein the crop patterns including crop rotation patterns ([0015, 0028, 0033])Y0R920161066US03 (163-1490C) Page 39 of 43. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Keisler, and using crop rotation patterns for analysis. The motivation for doing this is that more aspects of pattern data can be used so that the analysis can cover more fields.

Regarding claim 12 (depends on claim 11), Keisler discloses the system wherein the data includes normalized difference vegetation index (NDVI) values detected from the target geographic area (col. 19, lines 20 – 44, NDVI).  

Regarding claim 17, it is corresponding to claim 12, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 12.

Claims 4 – 6, 13 – 15 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler in view of Basso, in further view of Overbye and Moody (US Patent Application Publication 2016/0307073).

Regarding claim 4 (depends on claim 3), Keisler in view of Basso and in further view of Overbye fails to explicitly disclose the method wherein evaluating the data includes comparing NDVI values of at least two adjacent pixels.
However, in a similar field of endeavor Moody discloses a method for land cover classification (abstract). In addition, Moody discloses that evaluating the data includes comparing NDVI values of at least two adjacent pixels ([0093] - [0095], for each pixel in a given cluster, NDVI value is extracted to evaluating class separability using a more natural data interpretation compared to actual pixel intensity (also based on surrounding context [0093])). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Keisler in view of Basso and in further view of Overbye, and evaluating the data includes comparing NDVI values of at least two adjacent pixels. The motivation for doing this is that the application of Keisler can be specified to use specified index values to improve classification.

Regarding claim 5 (depends on claim 4), Keisler discloses the method further comprising grouping the at least two adjacent pixels in a same parcel when the values of the at least two adjacent pixels are substantially similar (col. 31, lines 11 – 37; col. 32, lines 33 – 50; a value in the same class are substantially similar/uniform; also Fig. 18, step 1806, col. 27, lines 1 – 17, generate edge line between adjacent pixels).
Moody discloses that NDVI value is used to evaluating class separability ([0093] - [0095]).
Keisler in view of Moody discloses grouping the at least two adjacent pixels in a same parcel when the NDVI values of the at least two adjacent pixels are substantially similar. The motivation for doing this is that to use NDVI value disclosed in Moody to perform classification in Keisler to achieve a same predictable result.

Regarding claim 6 (depends on claim 4), Keisler discloses the method further comprising separating the at least two adjacent pixels by a line segment when the values of the at least two adjacent pixels are substantially different (col. 31, lines 11 – 37; col. 32, lines 33 – 50; a value in the different class are substantially different; Fig. 18, step 1806, col. 27, lines 1 – 17, generate edge line between adjacent pixels). 
Moody discloses that NDVI value is used to evaluating class separability ([0093] - [0095]).
Keisler in view of Moody discloses separating the at least two adjacent pixels by a line segment when the values of the at least two adjacent pixels are substantially different. The motivation for doing this is that to use NDVI value disclosed in Moody to perform classification in Keisler to achieve a same predictable result.



Regarding claims 18 – 20, they are corresponding to claims 4 – 6, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 4 – 6.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler in view of Basso, in further view of Overbye, Moody and Ford et al. (US Patent Application Publication 2016/0179841), hereinafter referred as Ford.

Regarding claim 7 (depends on claim 4), Keisler discloses the method further comprising generating and storing the boundary delineation map (col. 29, lines 1 – 19). Keisler also discloses the system comprising land ownership databases (Fig. 2, 1212 and 1216).
	However, Keisler in view of Basso, in further view of Overbye and Moody fails to explicitly disclose the method wherein updating databases with the map.
However, in a similar field of endeavor Ford discloses a map maintaining database system (abstract). In addition, Ford discloses that map can be updated within databases ([0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Keisler, and updating databases .

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive. 

Regarding Double Patenting
	Applicant will consider filing a terminal disclaimer to obviate the double-patenting rejection upon resolution of remaining matters.

Regarding Rejections under 35 U.S.C. §103
Regarding claims 1, 11 and 16, the Applicant alleges: “
With regard to the application of Keisler to reject the present claims, it is noted that the present claims recite generating "one or more line segments between adjacent pixels", Applicant respectfully submits that the Keisler edges are pixels themselves and are formed by classifying a pixel as an edge pixel. This is not the same as "generate one or more line segments at an interface separating each pixel in at least one pair of adjacent pixels" as recited in claim 1 in either form or function. Thus, Keisler uses a very different process for denoting boundaries on a satellite image that classifies pixels as edges or fields, but does not, and cannot generate line segments between adjacent pixels at least due to the above reasons.”

Examiner’s response:
	The Examiner respectfully disagrees.
	Keisler discloses that edges are lines generated by processor when the gradient value among pixels exceeds a threshold (col. 27, lines 4 – 35). Keisler further discloses that boundary map is generated. The edges and boundary map are line segments between adjacent pixels. Thus, Keisler discloses “generate one or more line segments at an interface between adjacent pixels”.

The Applicant further alleges: “
The Examiner agreed during the telephone interview that Keisler does not teach generating boundary lines "between adjacent pixels", as in the present claims, but stated that he believes that the boundary line detection discussed in Overbye can be combined with the Keisler reference to teach "evaluating data using a classification algorithm to generate one or more line segments at an interface separating each pixel in at least one pair of adjacent pixels, the one or more line segments being representative of a portion of a boundary delineation" [emphasis added]. Applicant respectfully disagrees that the combination of Keisler and Overbye is proper. 
Applicant respectfully submits that the combination of Keisler and Overbye is improper because the Office Action relies on information gleaned solely from Applicant's specification. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art" [emphasis added]. "'Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper'" (MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971), [emphasis added]. 
In the present case, the Examiner stated on page 7 of the present Office Action that "The motivation for doing this is that the application of Keisler can be broadened to further refining boundary determination" to allegedly support the combination. However, such reasoning is absent from the cited art and is only present in Applicant's specification. 
Due to the lack of any substantive reasoning by the inclusion of only the above- reproduced conclusory statement by the Examiner, the lack of any discussion to "generate one or more line segments at an interface separating each pixel in at least one pair of adjacent pixels" in the cited art, and the fact that the above-mentioned claim features are only present on the record in Applicant's specification, it logically follows that the Examiner's reasoning has been improperly gleaned from Applicant's own specification and that the combination of Keisler and Overbye is an exercise of impermissible hindsight. Accordingly, it is respectfully submitted that the combination is improper, and that the rejections should be withdrawn for this reason alone.” 

Examiner’s response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Actually, Keisler alone implicitly teaches "generate one or more line segments at an interface separating each pixel in at least one pair of adjacent pixels", because a boundary line could be positioned anywhere between adjacent pixels. There are some pixels inside boundary and some pixels outside boundary (separating adjacent pixels). It can be positioned on each pixel to separate left/right pixels, or between left and right pixels.
	However, Keisler does not explicitly express where the boundary line is positioned. That is why Overbye is combined. 
Overbye explicitly teaches that a boundary line can be positioned to separate each pixel in at least one pair of adjacent pixels (Fig. 6, [0066 - 0070], a border line separating each pixel in at least one pair of adjacent pixels).
The combination of Keisler and Overbye is proper because it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure that Keisler in view of Overbye teaches the position of boundary can be refined not only on pixels but also between pixels to separate each pixel in at least one pair of adjacent pixels, so that the Application of Keisler can be broadened that various boundary positions can be determined.

The Applicant still further alleges: “
Furthermore, it is respectfully asserted that the combination of the Keisler edges (which as discussed above, are pixels themselves and are formed by classifying a pixel as an edge pixel) with the detection of boundary lines in Overbye is improper. Applicant respectfully submits that such a combination would result in a bizarre situation where Keisler could not form boundary lines at least because the edges in Keisler are pixels themselves, and as such, cannot be between pixels. Overbye does not, and cannot generate any boundary or other types of lines, at least Page 13 of 17 because as discussed in the cited portion of Overbye and throughout the Overbye specification. Rather, Overbye is only capable of detecting line segments in particular areas, and is not concerned with generating any boundary lines while detecting, and as such, is not applicable to the present claims. Indeed, changing the process (and the end result) by which Keisler draws edges, and the removal of the Keisler method to include "generate one or more line segments at an interface separating each pixel in at least one pair of adjacent pixels" would clearly frustrate the purpose of the system discussed therein. 
As such, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these features and that further, the combination thereof would frustrate the principle of operation of Keisler at least due to the above reasons. Accordingly, it is respectfully submitted that the combination is improper, and that the rejections should be withdrawn for this reason alone. 

Examiner’s response:
As the Examiner explained above, Keisler teaches generating boundary lines to separate pixels. Keisler does not explicitly express the boundary line is positioned specifically between pixels to separate each pixel in at least one pair of adjacent pixels. Overbye teaches that boundary lines can be positioned to separate each pixel in at least one pair of adjacent pixels. The only thing Keisler is missing is the position of the boundary lines. It does not matter whether the line is generated or detected. Thus, the combination of Keisler and Overbye is proper.
Even as the Applicant alleged that Overbye discloses that the border line is detected, the detected border line has to be generated previously, otherwise no border line would be detected. Thus, the combination of Keisler and Overbye is proper.

The Applicant still further alleges: “
Furthermore, it is respectfully noted that In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that the motivation to combine references need not be found expressly in the prior art itself but may be explained by the fact finder using common sense. Still, the KSR Court wrote that it "can be important to identify a reason that would have prompted [PHOSITA] to combine the elements in the way the claimed new invention does." Extending that decision, the Federal Circuit ruled that the PTAB must (1) "articulate a reason why a PHOSITA would combine the prior art references"; (2) have an adequate evidentiary basis for that finding; and (3) provide a "satisfactory explanation" for the motivation finding that includes an express and "rational" connection with the evidence presented. See, In re Lee (conclusory statements are insufficient); Cutsforth v. MotivePower (must positively explain motivation - not just reject arguments against motivation); and Arendi v. Apple (PTAB "cannot rely solely on common knowledge or common sense to support its findings" of motivation). 
Here, the basic question is whether it would have been obvious to combine prior art teaching the spinal fusion implant with references showing the use and importance of radiopaque markers in implants. However, according to the appellate panel, "the PTAB failed to explain the reason why a PHOSITA would have been motivated to modify [the prior art], to place radiopaque markers 'proximate to said medial plane' as required by the challenged claims. 
After discrediting the PTAB decision, the court also looked at the evidence presented by the challenger Medtronic. Medtronic's expert had explained that the motivation for adding the additional markers would be to provide surgeons with "additional information" and that it would have been common sense to add the additional markers. 
Medtronic's arguments amount to nothing more than conclusory statements that a PHOSITA would have been motivated to combine the prior art references to obtain additional information. According to the court, these "arguments amount to nothing more than conclusory statements" and thus should not be credited. 


Examiner’s response:
Again, as the Examiner explained above, the motivation for combining Keisler with Overbye is to refine the boundary line to a different position so that the application of Keisler can be broadened to include various position for boundary lines so that more situations can be included.

The Applicant still further alleges: “
Moreover, as discussed above, even assuming, arguendo, that Keisler could generate boundary lines between adjacent pixels (which Applicant respectfully submits it can not at least due to the above reasons) and that Overbye does generate boundary lines between pixels as the Examiner contends (which Applicant respectfully submits it does not at least due to the above reasons), adding such a feature to Keisler will not "be broadened to further refining boundary determination", as contended by the Examiner, but rather would limit Keisler to only being able to insert the "edges" in particular portions. There would be no motivation for one of ordinary skill in the art to modify Keisler to limit functionality, in addition to the fact that Keisler cannot generate the "edges" between adjacent pixels at least because the Keisler edges are pixels themselves and are formed by classifying a pixel as an edge pixel, and not according to the steps of the pending claims.”

Examiner’s response:
Again, as the Examiner explained above, Keisler teaches generating boundary lines to separate pixels. Keisler does not explicitly express the boundary line is positioned specifically between pixels to separate each pixel in at least one pair of adjacent pixels. Overbye teaches that boundary lines can be positioned to separate each pixel in at least one pair of adjacent pixels. The only thing Keisler is missing is the position of the boundary lines. It does not matter whether the line is generated or detected. Thus, the combination of Keisler and Overbye is proper.
Even as the Applicant alleged that Overbye discloses that the border line is detected, the detected border line has to be generated previously, otherwise no border line would be detected. Thus, the combination of Keisler and Overbye is proper.
Therefore, claims 1, 11 and 16 is unpatentable over Keisler in view of Basso and in further view of Overbye.

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668